DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 6 recites the broad recitation “from about 1g to about 5g”, and the claim also recites “from about 1g to about 4g, or from about 1g to about 3g”, which is the narrower statement of the range/limitation.
Claim 7 recites the broad recitation “from about 0.5g to about 4g”, and the claim also recites “from about 1g to about 3g, or from about 1g to about 2g”, which is the narrower statement of the range/limitation.
Claim 8 recites the broad recitation “from about 1mg to about 250mg”, and the claim also recites “from about 1mg to about 100mg” and progressively narrower ranges, which are the narrower statement of the range/limitation.
Claim 9 recites the broad recitation “from about 1mg to about 150mg”, and the claim also recites “from about 1mg to about 100mg” and progressively narrower ranges, which are the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The claimed “use” of the composition of claim 1 for a particular aim does not constitute a specific and substantial utility, since the manner of use is not indicated (e.g., oral administration, topical administration, etc.).
Claim 12 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owoc (U.S. 2015/0238494 A1).
Regarding claim 13, Owoc discloses a dietary supplement comprising from about 1-250 mg caffeine ([0060], [0062], [0068]) and from about 1-150 mg theacrine ([0030], [0060], [0062], [0068]).
As for claim 14, Owoc discloses the supplement as comprising from about 5-100 mg caffeine ([0060], [0062], [0068]).
As for claim 15, Owoc discloses the supplement as comprising from about 5-100 mg theacrine ([0030], [0060]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (U.S. 2018/0021274 A1) in view of St. Cyr et al. (U.S. 2012/0264701 A1).
Regarding claim 1, Arnold discloses a composition comprising at least one beta-hydroxybutyrate salt ([0002], [0008]) in an amount from about 0.1-5g ([0023], where a dose comprising about 2-50 grams is considered to be equivalent to a composition comprising such amounts).
Arnold does not disclose the composition as additionally comprising one agent comprising D-ribose.
However, St. Cyr et al. discloses a composition comprising D-ribose ([0007]) that may be administered as a dietary supplement together with other types of supplements ([0009]).
It would have been obvious to one having ordinary skill in the art to combine the product of Arnold with D-ribose as taught in St. Cyr et al. First, Arnold teaches that the composition is intended at least in part to improve endurance ([0034]) and may comprise any of a number of various “metabolic optimizers” ([0029]). A skilled practitioner would be motivated to consult St. Cyr et al. for additional instruction regarding such components and would thus determine that D-ribose may likewise be used in compositions intended to provide positive benefits comparable to improving endurance ([0007], “improved levels of fitness as assessed by a decrease in cardiac work on moderate exercise, improved aerobic capacity, breathing efficiency and O2 uptake efficiency,” as well as decreased fatigue). Since both compounds may be used to achieve similar 
As for claim 2, Arnold discloses the composition as comprising a medium chain fatty acid ester ([0026]). As for the claimed amount, MPEP 2144.04 IV A indicates that changes in size/proportion are prima facie obvious. Since the claimed amount of about 0.1-10g is not in terms of a concentration but is merely a measured amount, it is considered obvious due to being merely based on a size/proportion.
As for claim 3, Arnold discloses the composition as comprising malic acid ([0029]).
As for claim 4, Arnold discloses the medium chain fatty acid ester comprises medium chain triglycerides ([0026]).
As for claim 5, Arnold discloses the beta-hydroxybutyrate as comprising sodium, potassium, and magnesium beta-hydroxybutyrate salts ([0022]).
As for claim 6, again, MPEP 2144.04 IV A indicates that changes in size/proportion are prima facie obvious. Since the claimed amount of about 1-5g is not in terms of a concentration but is merely a measured amount, it is considered obvious due to being merely based on a size/proportion.
As for claim 7, Arnold discloses the beta-hydroxybutyrate salt in an amount from about 0.5-4g ([0023], where a dose comprising about 2-50 grams is considered to be equivalent to a composition comprising such amounts).
As for claim 12, Arnold discloses the use of the composition for reducing food consumption and/or body weight ([0030]), which would render the use of the composition for such an aim obvious in any target population, including in a subject who is on a diet naturally rich in MCT.
As for claim 16, Arnold discloses the composition as further comprising a flavorant and/or preservative ([0036]).
As for claim 17, Arnold discloses the composition as being formulated into a liquid ([0036]).
As for claim 18, Arnold discloses a method of altering diet in a subject comprising administering to the subject a therapeutically effective amount of the composition ([0030]-[0035]).
As for claim 19, Arnold discloses administering the composition 1-3 times per day ([0037]).
As for claim 20, Arnold discloses the subject as not being on a ketogenic diet ([0037], where only “certain embodiments” involve the subject as being on a ketogenic diet, thus indicating embodiments wherein the subject is not on a ketogenic diet).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (U.S. 2018/0021274 A1) in view of St. Cyr et al. (U.S. 2012/0264701 A1) as applied to claim 1 above, and further in view of Owoc (U.S. 2015/0238494 A1).
Regarding claim 8, Arnold and St. Cyr et al. effectively disclose the composition of claim 1.
The cited prior art does not disclose the composition as comprising caffeine.
However, Owoc discloses a stimulant nutritional supplement comprising caffeine ([0007]).
It would have been obvious to one having ordinary skill in the art to add caffeine to the composition of Arnold. Owoc indicates the inclusion of caffeine is for use as a stimulant ([0007]), which is extremely well known in the art. Such stimulant compositions are taught as prima facie obvious. Since the claimed amount of about 1-250mg is not in terms of a concentration but is merely a measured amount, it is considered obvious due to being merely based on a size/proportion.
As for claim 9, Arnold and St. Cyr et al. effectively disclose the composition of claim 1.
The cited prior art does not disclose the composition as comprising theacrine.
However, Owoc discloses a stimulant nutritional supplement comprising theacrine ([0007]).
It would have been obvious to one having ordinary skill in the art to add theacrine to the composition of Arnold. Owoc indicates the inclusion of theacrine is for use as a stimulant ([0007]) and as having a benefit of increasing endurance ([0014], [0043]). Since Arnold discloses that the composition is intended at least in part to improve endurance ([0034]), the inclusion of theacrine as a stimulant in order to contribute to that aim would be obvious to a skilled practitioner. MPEP 2144.06 I. As for the amount of theacrine, MPEP 2144.04 IV A indicates that changes in size/proportion are prima facie obvious. Since the claimed amount of about 1-150mg is not in terms of a concentration but is merely a measured amount, it is considered obvious due to being merely based on a size/proportion.
As for claim 10, the previous analysis related to claim 1 showed that the production of a composition comprising beta-hydroxybutyrate and D-ribose would be obvious in view of Arnold and St. Cyr et al., and the previous analysis related to claim 5 determined that the inclusion of 
As for the component amounts, again, MPEP 2144.04 IV A indicates that changes in size/proportion are prima facie obvious. Since the claimed amounts are not in terms of a concentration but are merely measured amounts, they are considered obvious due to being merely based on a size/proportion. While this claim in particular would appear to implicitly require relative amounts of the components considered in relation to the other components, there is still no limit on the total amount of the composition. A mixture comprising the maximum amounts of each of the claimed components could still contain some extremely high amount of some inert substance to the point that the claimed components would be undetectable and have no effect upon consumption. As such, the claimed component amounts are considered to be obvious due to being merely based on a size/proportion.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold (U.S. 2018/0021274 A1) in view of St. Cyr et al. (U.S. 2012/0264701 A1) as applied to claim 2 above, and further in view of Owoc (U.S. 2015/0238494 A1) and D’Agostino et al. (U.S. 9,138,420 B2).
Regarding claim 11, the previous analysis related to claim 1 showed that the production of a composition comprising beta-hydroxybutyrate and D-ribose would be obvious in view of Arnold and St. Cyr et al., and the previous analysis related to claim 5 determined that the inclusion of sodium and magnesium beta-hydroxybutyrate salts would also be obvious. Arnold further discloses the inclusion of calcium beta-hydroxybutyrate salt ([0022]). The previous analysis related to claim 2 showed that the inclusion of medium chain triglycerides would be 
As for the fat profile, Arnold specifically cites D’Agostino et al. at paragraph [0026] for its description related to medium chain triglycerides. D’Agostino then discloses the use of isolated octanoic acid (C7, L22-L27), which renders the claimed fat profile obvious.
As for the component amounts, again, MPEP 2144.04 IV A indicates that changes in size/proportion are prima facie obvious. Since the claimed amounts are not in terms of a concentration but are merely measured amounts, they are considered obvious due to being merely based on a size/proportion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793